Citation Nr: 0000724	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-07 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1973 and from November 1990 to June 1991.  He served 
in the Southwest Asia theater of operations during the 
Persian Gulf War from December 1990 to May 1991.  He also had 
several years of inactive service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  An April 1997 rating decision denied service 
connection for a left knee disability, and a May 1998 rating 
decision, in pertinent part, found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right knee disability.

In October 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the veteran submitted additional evidence.  As he has waived 
the RO's consideration of this evidence, the case need not be 
remanded to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1999).


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a right knee 
disability.  The veteran was notified of that decision in 
November 1995 and did not appeal. 

2.  None of the evidence received since 1995 in support of 
the veteran's attempt to reopen his claim to service 
connection for a right knee disability is material.

3.  There is no medical evidence that the veteran incurred 
arthritis of the left knee during service or within the year 
after his separation from service.

4.  There is no medical evidence of a nexus, or link, between 
the current arthritis of the left knee and any disease or 
injury during service.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision that found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability is final.  38 U.S.C.A. § 7105(b) and 
(c) (West 1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a right knee 
disability is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a left knee 
disability is not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service connection for right knee disability

The veteran initially filed this claim for service connection 
in June 1991.  In pursuing this claim, he argued that 
although he had a chronic right knee disorder prior to entry 
onto active duty in 1990, that a fall during service had 
aggravated this condition.  Treatment records from Thomas 
Wells, M.D., dated in 1988 and 1989 showed extensive 
treatment for a right knee disorder after a workplace injury.  
During the veteran's period of military service between 1990 
and 1991, he complained of chronic right knee pain.

A September 1991 rating decision denied this claim, and the 
veteran appealed that decision to the Board.  A September 
1993 Board decision denied the veteran's claim for service 
connection for a right knee disability.  It was found that he 
clearly had a right knee disorder prior to his entry onto 
active duty in 1990 and that this preexisting disorder did 
not increase in severity during his period of service between 
1990 and 1991.  

In October 1995, the veteran requested that this claim be 
reopened, and he submitted records from his National Guard 
service dated in 1992.  In November 1992, he completed a 
sworn statement indicating that he had fallen and hurt his 
right knee while stationed in Saudi Arabia.  He stated that 
there was no one to report the incident to, and he could not 
leave his post.  

A November 1995 rating decision, in pertinent part, concluded 
that the veteran had not submitted new evidence to reopen 
this claim.  A decision of a duly-constituted rating agency 
or other agency of original jurisdiction is final and binding 
as to all field offices of the Department as to written 
conclusions based on evidence on file at the time the veteran 
is notified of the decision.  38 C.F.R. § 3.104(a) (1999).  
Such a decision is not subject to revision on the same 
factual basis except by a duly constituted appellate 
authority.  Id.  The veteran has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if a NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  A letter from the RO, 
advising the veteran of the November 1995 decision and of 
appellate rights and procedures, was issued in November 1995.  
The veteran did not disagree with that decision; therefore, 
it is final.  38 U.S.C.A. § 7105 (West 1991). 

In March 1997, the veteran filed a claim for service 
connection for both knees due to an injury received in Saudi 
Arabia.  In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1999).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).  

The evidence received subsequent to November 1995 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since November 1995, the 
following evidence has been received:  (1) the veteran's 
contentions, including those raised at a personal hearing in 
October 1999; (2) service records dated in 1996; (3) VA 
outpatient treatment records dated in 1998 and 1999; and (4) 
the report of a VA examination conducted in 1999.

To the extent that the veteran contends that his preexisting 
right knee disorder was aggravated by his period of active 
military service and/or that this disorder was incurred 
during service, this evidence is not new.  Prior to 1995, he 
had submitted numerous statements concerning the alleged knee 
injury while on guard duty in Saudi Arabia, his inability to 
leave his post or obtain medical treatment, etc.  He has not 
submitted any new contentions regarding this condition; he 
has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the November 1995 rating decision and is 
not new for purposes of reopening a claim.

Under pertinent regulations, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (1999) (emphasis added).  The service 
records submitted by the veteran in 1997 are new in that they 
were not previously of record at the time of the 1995 rating 
decision.  However, this evidence is not material.  Although 
the National Guard records dated in 1996 showed assignment of 
a physical profile due to arthritis of both knees, this 
evidence did not contain any medical opinions indicating 
either that the veteran's preexisting right knee disorder 
worsened as a result of his military service or that any 
current right knee disorder is related to a disease or injury 
incurred during service.  Therefore, in the circumstances of 
this case, the receipt of additional service records does not 
mandate reconsideration of the veteran's claim.

The rest of the evidence received since November 1995 is new 
in that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must bear directly and substantially on the 
merits of each essential element that was a basis for the 
prior denial, or be "probative" of the "issue at hand."  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence is 
"probative" when it "tend[s] to prove, or actually prov[es] 
and issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing BLACK'S LAW DICTIONARY 1203 (6th ed. 1990).  
determining what the "issue at hand" in a case is depends on 
the specified basis or bases for the disallowance of the 
claim.  Evans, 9 Vet. App. at 284.  Because the veteran is 
seeking to establish service connection for a preexisting 
right knee condition, material evidence would be significant 
evidence that bore substantially and directly on the current 
existence of a right knee disorder that was aggravated by his 
period of active military service.  If he is also seeking to 
establish service connection for a right knee disorder on the 
basis that it did not preexist his period of service, 
material evidence would be significant evidence that bore 
substantially and directly on the current existence of a 
right knee disorder that was incurred during his period of 
active military service.

The Board concludes that the veteran has not submitted 
material evidence.  First, the majority of the evidence 
received since 1995 is not pertinent to this claim.  The VA 
treatment records and the VA examination report contained no 
information concerning a right knee disability.  Second, the 
service records dated in 1996 show the assignment of a 
physical profile due to arthritis of both knees.  It is not 
clear whether this was an actual medical diagnosis since 
there is no supporting documentation other than a statement 
by the veteran that he had arthritis in both knees.  
Regardless, the additional evidence submitted since 1995 
merely shows the veteran's continued complaints regarding his 
right knee.  The fact that the veteran continues to suffer 
from a chronic right knee disability is not material in this 
case, because there are no medical opinions indicating either 
that the veteran's preexisting right knee disorder worsened 
as a result of his military service or that any current right 
knee disorder is related to a disease or injury incurred 
during service.  The current diagnosis alone, then, is not so 
significant that it requires reopening of this claim, 
particularly since the prior medical evidence showed a 
diagnosis of a chronic right knee disorder.

The veteran's contentions that his preexisting right knee 
disorder was aggravated by his military service or that his 
right knee current disorder is causally related to his 
military service are neither material nor competent evidence.  
There is no evidence that the veteran possesses the requisite 
medical knowledge to render a probative opinion on a matter 
requiring medical expertise.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of the initial denial of this claim was that there 
was no evidence showing that the veteran's preexisting right 
knee disorder worsened as a result of his military service.  
There remains a lack of such evidence.  Accordingly, the 
Board finds that the evidence received subsequent to November 
1995 is not new and material and does not serve to reopen the 
veteran's claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

B. Service connection for left knee disability

In pursuing his right knee claim, as discussed above, the 
veteran submitted many statements prior to 1997 detailing the 
alleged inservice injury, but he did not, at any time, allege 
that he had also injured his left knee during service.  In 
March 1997, he filed a claim for service connection for both 
knees, and he submitted a statement indicating that he had 
injured his knees in Saudi Arabia when he tripped and fell.  
He repeated his prior allegations that he was unable to 
report the injury or obtain medical treatment at that time 
because he could not leave his post.

The VA outpatient treatment records and VA examination report 
dated from 1991 to 1993 shows the veteran's report of 
injuring his right knee during service, but he at no time 
complained of left knee problems.  None of the pre-service 
medical records from Dr. Wells concerned the left knee, and 
the veteran's medical records for his military service from 
1970 to 1973 show no complaints concerning the left knee.  
The veteran's service medical records for 1990 and 1991 show 
treatment for complaints of right knee pain, without any 
indication that the veteran had injured his left knee or had 
any problems with that knee.  Although records dated in 
December 1990 only show treatment for right knee pain, an x-
ray request indicated that the veteran had chronic bilateral 
knee pain.  Both knees were x-rayed, and they were within 
normal limits.  The sworn statement completed by the veteran 
in 1992 discussed injuring his "knee" in Saudi Arabia, 
without indicating which knee was injured.  As discussed 
above, the veteran was issued a physical profile in 1996 for 
arthritis of both knees. 

In response to the RO's request for records, the VA Medical 
Centers in Birmingham and Montgomery indicated that the 
veteran had not received outpatient treatment since 1993.  
The RO subsequently obtained the veteran's VA records for 
treatment in 1998 and 1999, as well as the report of a VA 
examination conducted in 1999, but none of these records 
contained information concerning the veteran's left knee.  

At his hearing in 1999, the veteran essentially testified as 
to his prior allegations that he tripped and fell while in 
Saudi Arabia, injured both knees, and was unable to seek 
medical treatment or report this incident.  He maintained 
that he was told in June 1991 at the VA Medical Center that 
he had arthritis in both knees and that he was also told this 
in November 1990 just before he went to Saudi Arabia.  He did 
not receive any private treatment after service.  He argued 
that his injury in Saudi Arabia aggravated his left knee 
arthritis. 

The laws and regulations regarding direct service connection 
are discussed above and will not be repeated here.  Service 
connection may also be established for a current disability 
on the basis of a "presumption" under the law that certain 
chronic diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).  

The term "service-connected" means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16) (West 
1991); 38 C.F.R. § 3.1(k) (1999).  Active military, naval, or 
air service includes (1) active duty; (2) any period of 
active duty for training during which the appellant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty training during which the appellant was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. 
§ 3.6(a) (1999).  Therefore, an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  The fact 
that the veteran received a physical profile for arthritis of 
the knees while he was in the National Guard on inactive 
service in 1996 does not mean that he is entitled to service 
connection for this condition.

The veteran is not entitled to presumptive service connection 
for arthritis of the left knee.  Although the veteran 
contends that this condition was manifested not only during 
service but also within the year following his separation 
from service, the medical evidence of record expressly 
refutes that contention.  X-rays of the left knee during 
service were normal, and no diagnosis of arthritis of the 
left knee is shown in the service medical records.  The 
veteran's current testimony that he was treated and examined 
for the left knee at the VA Medical Center in June 1991 is 
inaccurate.  At that time, his complaints concerned only his 
right knee.  According to the record, he did not complain of 
left knee pain in 1991, and his left knee was not examined or 
x-rayed.  The medical evidence first shows a diagnosis of 
arthritis in the left knee in 1996, approximately 5 years 
after the veteran's separation from active service.

The physical profile from the National Guard shows a 
diagnosis of arthritis of both knees, although there are no 
medical records supporting that diagnosis.  The only 
supporting documentation is a report by the veteran that he 
has arthritis of both knees.  However, the Board will accept 
the "diagnosis" of arthritis of both knees as sufficient 
evidence of a current disability.  The veteran's service 
medical records did not show treatment for left knee 
complaints, nor any evidence of incurrence of an injury.  The 
veteran's statements that he injured his left knee in a fall 
during service are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the 
first two elements of a well-grounded claim have been 
satisfied.

The veteran has not, however, satisfied the third element of 
a well-grounded claim for service connection.  There is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the current left knee disorder.  As 
indicated above, the veteran's service medical records showed 
no complaints of or treatment for a left knee condition.  The 
first complaints of left knee problems shown in the post-
service medical evidence was in 1996, when the physical 
profile from the National Guard showed diagnosis of 
arthritis.  There is no evidence showing that the veteran had 
any left knee symptomatology prior to 1996, and the medical 
evidence prior to 1996 reflected no such complaints.  At no 
time has a medical professional indicated that any current 
left knee condition, including arthritis, is in any manner 
related to his military service, including the alleged 
injury, or that it began during service.  

The only evidence linking the claimed left knee condition to 
the veteran's military service consists of his current 
statements.  As indicated above, he is not competent to 
render a probative opinion as to medical matters such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that this claim is not well 
grounded.

In his 1997 notice of disagreement, the veteran stated that 
he had had "continuous problems" since injuring his left 
knee during service.  He is certainly competent to report 
experiencing such symptoms.  Even accepting his complaints as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record associating any current 
left knee disorder with any prior symptoms of left knee pain.  
Cf. Savage, 10 Vet. App. at 497.  Furthermore, his testimony 
as to continuity of symptomatology, standing alone, is not 
plausible, in light of the absence of continuous 
symptomatology in the medical evidence of record that dates 
from his separation from service in 1991 until 1999.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999). 

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
contain medical opinions associating the claimed left knee 
condition with his military service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for service 
connection for a left knee disability is plausible, the claim 
must be denied as not well grounded.  Dean v. Brown, 8 Vet. 
App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78.



ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a right knee 
disability, the claim is not reopened, and the appeal is 
denied.

Entitlement to service connection for a left knee disability 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

